Citation Nr: 0102997	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 394	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist.  

2.  Entitlement to an initial compensable evaluation for a 
left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to November 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a July 1999 rating 
decision the RO, in pertinent part, granted service 
connection for carpal tunnel syndrome of the right hand, 
evaluated as 10 percent disabling effective from the day 
following discharge from service, November 26, 1998; granted 
service connection for retropatellar arthralgia of the left 
knee, evaluated as noncompensable effective from November 26, 
1998; and denied service connection for status post fracture 
of the left wrist.

In June 2000, the RO granted service connection for left 
wrist strain and assigned a non-compensable evaluation from 
November 26, 1998.  This was a complete grant of benefits 
sought for the left wrist.  Grantham v. Brown, 114 F .3d 1156 
(1997).  The claim of entitlement to service connection for 
status post left wrist fracture is no longer before the 
Board.  

In correspondence received at the RO in August 1999, the 
veteran claimed entitlement to service connection for a 
"right foot/heel," claimed to be secondary to the service-
connected left knee disability.  This issue has not been 
adjudicated, and is referred to the RO for initial 
consideration and appropriate adjudicative action.  The 
veteran's representative has argued before the Board that 
this issue should be remanded for adjudication by the RO; 
however, when a veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).


FINDINGS OF FACT

1.  Throughout the period since the effective date of the 
grant of service connection, carpal tunnel syndrome of the 
right hand has been manifested by sensory disturbance only 
with a full range of motion and full use of the hand.  

2.  Throughout the period since the effective date of the 
grant of service connection, the left knee disability is 
manifested by a 10 percent decrease in excursion, strength, 
speed, coordination and endurance when symptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for carpal tunnel syndrome of the right 
hand have not been met at any time.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4,1, 4.2, 4.3, 4,7, 
4.124(a), Diagnostic Codes 8515, 8615, 8715 (2000).

2.  The criteria for assignment of a 10 percent evaluation 
effective November 26, 1998, for the service-connected left 
knee disability, has been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveal that in May 1989, the 
veteran was treated for a sprain of the right wrist.  He was 
treated for a soft tissue injury to the left knee in 
September 1990.  He reported at that time that his knee was 
numb and that it would give out.  Physical examination 
revealed a quarter size area of relative numbness in the 
lateral aspect of the knee.  The drawer maneuver was 
negative.  The varus and valgus maneuvers were negative.  
There was slight patella/retropatellar crepitus without pain.  
The active range of motion was within normal limits.  The 
assessment was normal knee examination, suspect some knee 
weakness.  

On Reports of Medical History dated in January and October 
1994, it was noted the veteran had left patellofemoral pain 
syndrome in 1992 which symptoms had resolved with physical 
therapy and non-steroidal anti-inflammatory drugs.  The 
veteran indicated that his right hand was the dominant hand. 

In December 1997, the veteran complained of left knee pain 
exacerbated by ladder climbing, as well as popping in the 
knee.  He also complained of right wrist pain and numbness in 
all the fingers.  Physical examination of the right hand 
revealed tenderness in the dorsal medial wrist.  Tinel's sign 
was negative.  Phalen's sign was positive.  Finger strength 
was 5/5.  The assessment was overuse syndrome of the left 
knee and overuse syndrome of the right hand.  

In January 1998, it was noted the veteran had overuse 
syndrome in the right hand and the left knee.  In February 
1998, the veteran complained of increased pain, decreased 
range of motion and edema in the left knee.  The provisional 
diagnosis was patellar tendonitis.  

In March 1998, the veteran sought follow-up treatment, in 
part, for right wrist pain (overuse) and left knee patellar 
tendinitis.  Left knee pain was noted to be worse with stairs 
and prolonged sitting.  Giving way was also reported.  
Physical examination of the right wrist revealed a 
symmetrical range of motion.  There was a full range of 
motion of the left knee and 1+ effusion present.  Lachman and 
McMurray's tests were negative.  The assessment was right 
wrist extensor tendinitis and left patellofemoral pain 
syndrome.  

No pertinent abnormalities were noted in the report of the 
separation examination conducted in October 1998.  Clinical 
evaluation of the upper and lower extremities was determined 
to be normal at that time.  On the Report of Medical History 
portion of the exit examination, the veteran denied having or 
ever having had any broken bones.  He did indicate that he 
had had a trick or locked knee.  It was noted that he had a 
ligamentous injury to the left knee and that the knee would 
lock up frequently.  It was also noted he was diagnosed with 
carpal tunnel syndrome and was told to obtain a wrist brace.  
He reported that he was right handed.  

The veteran's application for compensation was received at 
the RO on March 11, 1999.  

A VA examination was conducted in June 1999.  With regard to 
his left knee, the veteran reported that he injured the knee 
when he fell down some stairs.  He reported experiencing 
frequent pain of variable intensity for which he took 
ibuprofen.  He indicated the knee was unstable but he did not 
wear any support.  There was no locking, swelling, stiffness, 
giving out or decreased range of motion.  Physical 
examination revealed the circumference of the right thigh was 
52.5 centimeters and the circumference of the left thigh was 
53 centimeters.  The circumference of the right calf was 45 
centimeters and 44.5 centimeters on the left.  There was no 
tenderness, swelling or deformity.  The ligaments were intact 
in all directions.

The veteran's knee had full extension.  Flexion was 
accomplished to 140 degrees.  Neurologic examination was 
within normal limits.  An X-ray of the left knee revealed no 
evidence of a recent fracture, dislocation or other bone or 
joint abnormality.  There was no evidence of suprapatellar 
effusion or other soft tissue abnormality.  No degenerative 
joint disease was present.  The X-ray impression was negative 
left knee.  The pertinent diagnosis from the examination was 
retropatellar arthralgia of the left knee.  The examiner 
opined that when the left knee was symptomatic, there was a 
10 percent decrease in excursion, strength, speed, 
coordination and endurance.  

VA also examined the veteran's right hand in June 1999.  The 
veteran reported he injured his hand doing excessive baking 
while in the navy.  He informed the examiner that he 
experienced numbness, tingling, and pain particularly with 
overuse.  He took ibuprofen for the pain.  Physical 
examination of the right hand revealed no tenderness, 
swelling, or deformity.  There was positive Tinel and Phalen 
signs over the right wrist with numbness continuing over the 
second and third fingers of the right hand.  There was a full 
range of motion and full use of the right hand.  The 
pertinent diagnosis was carpal tunnel syndrome of the right 
hand.  



Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in July 1999.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Diagnostic Code 5257, pertaining to other impairment of the 
knee, including recurrent subluxation or lateral instability, 
provides a 10 percent disability rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. § 
4.71a.  The normal range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260.  

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5261. 

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 pertain to neurologic 
impairment of the median nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2000), where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted.  Incomplete, severe paralysis 
warrants assignment of a 50 percent evaluation; incomplete, 
moderate paralysis warrants assignment of a 30 percent 
rating, and incomplete mild paralysis warrants assignment of 
a 10 percent evaluation.  Diagnostic Code 8615 pertains to 
neuritis and Diagnostic Code 8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2000).

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2000).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).

In this case, the veteran appealed the initial grants of the 
disability ratings for his left knee and right hand 
disabilities.  The Court has held that his appeal is not a 
new claim seeking an increased disability rating.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (citing Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993) (claim for increase "based 
upon facts different from the prior final claim.")); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (in 
claim for increased rating "veterans claim that his service-
connected disability has undergone an increase in severity 
since that prior claim.").

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the August 1999 statement of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 


Analysis
Carpal Tunnel Syndrome of the Right Hand

The carpal tunnel syndrome of the right hand is currently 
evaluated as 10 percent disabling under Diagnostic Code 8715.  
The Board finds a rating in excess of 10 percent for the 
carpal tunnel syndrome of the right hand is not warranted 
when evaluated under this Diagnostic Code.  At the time of 
the most recent VA examination, it was determined that the 
veteran experienced numbness in the right wrist and the 
second and third fingers of the right hand.  There was no 
tenderness, swelling or deformity noted and there was a full 
range of motion of the right hand and full use of the right 
hand.  The carpal tunnel syndrome results in sensory 
disturbances only.  When the nerve involvement is wholly 
sensory, the rating assigned should be for mild or at the 
most, moderate disability.  Numbness in the wrist and in two 
fingers of the right hand with a full range of motion and 
full use of the right hand equates to no more than mild, 
incomplete paralysis of the median nerve.  

The Board notes that this case involves an appeal as to the 
initial rating of the right hand carpal tunnel syndrome, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  In the case at hand, as an increased rating for the 
carpal tunnel syndrome of the right hand is not warranted, 
the Board finds that a staged rating is not appropriate.

The veteran asserted in his substantive appeal that carpal 
tunnel syndrome caused him to give up his first job after 
service.  This argument could be seen as raising the question 
of entitlement to an extraschedular rating on the basis of 
marked interference with employment.  However, the veteran's 
carpal tunnel has required no reported treatment since 
service.  There is, accordingly no evidence that it has 
required frequent periods of hospitalization.  Further, the 
report of VA examination in June 1999 shows that the veteran 
was employed with no reported impairment from his wrist 
disability.  Therefore, the Board finds that the carpal 
tunnel syndrome does not cause marked interference with 
employment.  Since the veteran has not shown exceptional 
factors that would render impractical the application of the 
regular schedular criteria, referral for consideration of an 
extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for an 
increase rating for the service-connected right hand 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski.

Analysis
Left Knee Disability

The veteran is service connected for retropatellar arthralgia 
of the left knee.  "Arthralgia" refers to "pain in a joint."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 1994).  
Brewer v. West, 11 Vet. App. 228 (1998).  Where, as in this 
case, a condition is encountered which is not listed in the 
rating schedule, it is permissible to rate that condition 
under a closely related disease or injury under which not 
only the functions affected, but the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2000).

The veteran's left knee disability has been assigned a zero 
percent evaluation, by analogy under Diagnostic Code 5257.  
As noted above, Diagnostic Code 5257 provides the rating 
criteria for evaluation of impairment of the knee due to 
subluxation or lateral instability.  Although the veteran has 
reported that his knee gives way, the VA examination 
conducted subsequent to his separation from service showed no 
instability in the left knee.  The examiner specifically 
noted the ligaments were intact in all directions.  There is 
no other medical evidence of instability or subluxation 
during the period since service.  The Board finds, therefore, 
that his assertion that the knee is unstable is outweighed by 
the credible medical evidence showing no such instability.  
See Struck v. Brown, 9 Vet. App. 145, 154-155 (1996) (the 
Board must determine the credibility of the evidence).  Since 
the weight of the evidence is against a finding that the 
veteran has any lateral instability or subluxation, a 
compensable evaluation under Diagnostic Code 5257 is not 
warranted.

An increased rating is not warranted when the left knee 
disability is evaluated under the criteria included in 
Diagnostic Codes 5260 and 5261 as it was determined at the 
time of the June 1999 VA examination that the veteran had a 
full extension and flexion to 140 degrees.  From 0 degrees of 
extension to 140 degrees of flexion is considered the normal 
range of motion for the knee.  38 C.F.R. § 4.71, Plate II 
(2000).

The VA's general counsel held that a claimant who has 
arthritis or limitation of motion and instability of the knee 
may be rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 The general counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  In 
the instant case there is no X-ray evidence of arthritis, and 
as noted above the veteran does not have objective evidence 
of the minimal amount of subluxation or instability.  The 
report of an X-ray examination conducted in June 1999 
included the notation that there was no degenerative joint 
disease present.  There also is no objective evidence of 
instability in the knee.  A separate compensable evaluation 
is not warranted under VAOPGCPREC 23-97 or VAOPGCPREC 9-98.  

The evaluation of a musculoskeletal disability under a 
diagnostic code based on limitation of motion requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The veteran's knee disability could be rated by analogy under 
Diagnostic Code 5003.  The objective evidence shows that the 
left knee disability results in additional functional 
limitations when symptomatic.  The examiner who conducted the 
June 1999 VA examination opined that when the left knee was 
symptomatic, there would be a corresponding 10 percent 
decrease in excursion, strength, speed, coordination and 
endurance.

The Board finds, therefore, that entitlement to a 10 percent 
disability evaluation based on the documented functional 
limitations is warranted.  A rating in excess of 10 percent 
for the left knee is not warranted as it was opined that the 
veteran would experience only a 10 percent decrease in 
function of the knee.  The Board finds a 10 percent decrease 
in function of the knee equates to only slight impairment of 
the left knee.  

The Board finds the effective date for the grant of the 10 
percent disability evaluation should be November 26, 1998.  
Subsequent to the veteran's discharge from active duty in 
November 1998, the only objective evidence of record was the 
report of the June 1999 VA examination.  As reported above, 
that examination resulted in an opinion that the veteran does 
experience additional functional limitation when the knee was 
symptomatic.

There is no negative evidence of record showing that the left 
knee was less symptomatic from the time of discharge from 
active duty until June 1999.  Based on a benefit of the 
doubt, the Board finds the evidence supports a finding that a 
10 percent disability evaluation has been warranted since the 
veteran's discharge from active duty.  There is no evidence 
of functional impairment beyond the 10 percent level; nor is 
there, as discussed above, evidence of limitation of motion, 
subluxation or instability that would warrant more than a 10 
percent evaluation.

The veteran has not alleged, and the evidence does not 
suggest, that he is entitled to an extraschedular evaluation 
for his left knee disability.  Accordingly, referral for an 
extraschedular evaluation has not been raised, and will not 
be considered.  Shipwash v. Brown, 8 Vet App 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right hand is denied.  

Entitlement to a 10 percent evaluation effective November 26, 
1998 for a left knee disability is granted, subject to the 
laws and regulations governing payment of monetary awards.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 


